In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 15-22V
                                      Filed: October 19, 2017

 * * * * * * * * * * * * *                     *   *
 OSCAR A DIGHERO,                                  *       UNPUBLISHED
                                                   *
                 Petitioner,                       *       Decision Awarding Damages;
 v.                                                *       Guillain-Barre Syndrome (“GBS”);
                                                   *       Influenza (“Flu”) Vaccine.
 SECRETARY OF HEALTH                               *
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Diana Stadelnikas, Esq., Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Lisa Watts, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Roth, Special Master:

        On January 8, 2015, Oscar A. Dighero (“Mr. Dighero,” or “petitioner”) filed a petition
for compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges
that he developed Guillain-Barre Syndrome (“GBS”) as a result of receiving an influenza
vaccination on November 25, 2013. See Petition (“(Pet.”), at ¶¶1-21. Respondent thereafter filed
a report pursuant to Vaccine Rule 4(c) electing not to contest entitlement to compensation.
Respondent’s Report at 4, ECF No. 38.




        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
        A Ruling on Entitlement was issued on August 9, 2017. ECF No. 39. Respondent filed a
proffer on October 19, 2017, agreeing to issue the following payments:

        (1) A lump sum of $683,309.66, representing compensation for life care
        expenses expected to be incurred during the first year after judgment
        ($188,991.75), lost earnings ($204,464.46), pain and suffering ($250,000.00),
        and past unreimbursable expenses ($39,853.45), in the form of a check payable
        to petitioner, Oscar A. Dighero;

        (2) An amount sufficient to purchase an annuity contract, described in section
        II.C of respondent’s proffer; and

        (3) A lump sum payment of $243,584.82, representing compensation for
        satisfaction of the State of California Medicaid lien, payable jointly to
        petitioner and

                              Department of Health Care Services
                                 Recovery Branch – MS 4720
                                         P.O. 997421
                                 Sacramento, CA 95899-7421
                            DHCS Account No.: C93268482C-VAC02
                                   Attn: Class Action Unit

        Petitioner agrees to endorse this payment to the Department of Health Care
        Services Recovery Branch. This amount represents compensation for all
        damages that would be available under § 300aa-15(a).

       I adopt the proffer and its Appendix A attached hereto, and award compensation in the
amount and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2